                                                                                  ORDER:
                                                                          The motion is GRANTED.


                                                                          ______________________
                             UNITED STATES DISTRICT COURT                    Alistair E. Newbern
                             MIDDLE DISTRICT OF TENNESSEE                   U.S. Magistrate Judge
                                  NASHVILLE DIVISION

A.K. and C.K.,                       )
                                     )
            Plaintiff,               )
                                     )                   Civil No. 3:18-cv-01238
       v.                            )
                                     )                   Chief Judge Waverly D. Crenshaw, Jr.
BEHAVIORAL HEALTH SYSTEMS, INC.,     )
BLUE CROSS BLUE SHIELD OF ALABAMA, )                     Magistrate Judge Alistair Newbern
INC., and AMERICAN FAMILY CARE, INC. )
GROUP HEALTHCARE PLAN,               )
                                     )
            Defendants.              )


                     JOINT MOTION TO EXTEND CASE DEADLINES


         Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A) and Local Rule 6.01(a), the

parties move jointly for a two-week extension of the deadlines set in the Court’s July 31, 2019

Order (Dkt. No. 47). No parties oppose the requested extension. The grounds and good cause

for this motion are as follows:

         1.     On July 31, 2019, the Court issued an Order providing that “Defendants shall file

the administrative record in this proceeding by September 27, 2019,” “Plaintiffs may file any

objections to the administrative record and make any motion for discovery by November 12,

2019,” and “Defendants may file any response to Plaintiffs’ filing by December 12, 2019.”

Order at 1.

         2.     The Court’s Order also provided that, before September 27, 2019, “Defendants

shall provide a copy of the proposed administrative record to Plaintiffs’ counsel for his review”

and “[c]ounsel shall meet and confer in an attempt to resolve any objections regarding the scope

of the administrative record before it is filed.” Id.



05029248.1
         3.     On September 13, 2019, counsel for Defendant Behavioral Health Systems, Inc.

emailed a copy of the proposed administrative record to counsel for Plaintiffs and the other

Defendants.

         4.     Since then, counsel for one of the parties suffered the death of a close family

member.

         5.     To provide counsel sufficient time to address necessary family matters, as well as

to review the proposed administrative record, the parties jointly request that the Court extend

certain case deadlines, as follows:

                                         Current Deadline                 Proposed Deadline

Defendants’ Deadline to File            September 27, 2019                  October 11, 2019
Administrative Record

Plaintiffs’ Deadline to File            November 12, 2019                  November 25, 2019
Objections and/or Motion for
Discovery

Defendants’ Deadline to                  December 12, 2019                 December 23, 2019
Respond to Plaintiffs’
Filing(s)


         6.     Defendants have not previously requested an extension of these deadlines.

         7.     This motion is made in good faith and not for any improper purpose, and there

will be no prejudice to any party if the requested extension of time is granted.

         8.     Pursuant to Local Rule 7.01(a)(1), the undersigned counsel states that the parties

have conferred by email and no party opposes the requested extension.

         For the foregoing reasons, the parties respectfully request that the Court extend case

deadlines as proposed in paragraph 5 above.




05029248.1                                        2
